Howell, J.
The question in this case is, whether or not a twelve months’ bond, given by the purchaser of property at sheriff’s sale, is prescribed by five years.
It is a written obligation to pay a person therein named, absolutely -and unconditionally a certain sum of money at a time specified therein. The additional stipulations refer only to the remedy or means of • enforcement in case of its non-payment at maturity.
It is within the class of written instruments declared, in the case of the Bank of Louisiana v. D. P. Williams and wife, 21 An. 121, to be prescribed as promissory notes.
It is therefore ordered that the judgment appealed from be reversed, ■and that the injunction sued out by Pierre Ramirez herein be perpetuated, with costs in both courts.